DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
This abstract is objected to because it contains 155 words and uses legal phraseology “configured to”. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “substantially circular cross-section” it is unclear what is meant by the term “substantially”. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, examiner uses the claim interpretation as “circular cross-section”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 11, 13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tunnell et al. (US Pub No. US2012/0057145).

Regarding claim 1, Tunnell  teaches A system comprising: a hollow probe having a lumen (“Fiber Probe”, fig. 1) containing at least one excitation optical fiber and at least one imaging optical fiber (see paragraph 0038, “light emitted from the first optical fiber”, “collecting light reemitted from the tissue with the second optical fiber”), the hollow probe sized to access the body of a person (as shown in Fig. 2, the fiber probe is small sized to access body tissues); a first light source optically coupled to the at least one excitation optical fiber(Figure 1, see paragraph 0038, “Nitrogen laser 337 nm”), the first light source configured to emit light that excites fluorescence of nicotinamide adenine dinucleotide (NADH) in breast tissue (see paragraph 0048); a second light source optically coupled to the at least one excitation optical fiber (Figure 1, see paragraph 0038, “Dye laser 445 nm”), the second light source configured to emit light that excites fluorescence of flavin adenine dinucleotide (FAD) in breast tissue (see paragraph 0048); an image capturing device optically coupled to the at least one imaging optical fiber ( Figure 1, see paragraph 0038, spectrograph with CCD camera); and a controller coupled to the first light source, the second light source, and the image capturing device (Figure 1, see paragraph 0037, “optical switch”), the controller configured to control the first light source and the image capturing device to capture NADH fluorescence data (see paragraphs 0038 and 0064) while the hollow probe is within the body of the person and configured to control the second light source and the image capturing device to capture FAD fluorescence data (see paragraphs 0038 and 0064) while the hollow probe is within the body of the person (as shown in Fig. 2, the fiber probe is small sized to access body tissues).

Regarding claim 3, Tunnell teaches The system of claim 1 further comprising a first optical element optically coupled to the first light source, the second light source, and the at least one excitation optical fiber, wherein the first optical element is configured to optically couple both light from the first light source and light from the second light source to the at least one excitation optical fiber (figure 1, optical switch, see paragraph 0038).

Regarding claim 6, Tunnell teaches The system of claim 1, wherein the at least one imaging optical fiber includes a fiber bundle having a substantially circular cross-section at the distal portion of the hollow probe (see paragraph 0051 and Fig. 1-2).

Regarding claim 11, Tunnell teaches A method comprising: receiving an indication (See paragraph 0064) that a hollow probe has been inserted into the body of a person, the hollow probe having a lumen containing at least one excitation optical fiber and at least one imaging optical fiber (see paragraph 0038, “light emitted from the first optical fiber”, “collecting light reemitted from the tissue with the second optical fiber”), activating a first light source optically coupled to the at least one excitation optical fiber (see paragraphs 0064 and 0038), the first light source configured to emit light that excites fluorescence of nicotinamide adenine dinucleotide (NADH) in breast tissue (see paragraph 0048); activating a second light source optically coupled to the at least one excitation optical fiber (see paragraphs 0064 and 0038),  the second light source configured to emit light that excites fluorescence of flavin adenine dinucleotide (FAD) in breast tissue (See paragraph 0048); conveying the NADH fluorescence and the FAD fluorescence in the at least one imaging optical fiber (see paragraphs 0037 and 0048);  14Application No. 16/192,229Docket No.: PS-2017-109 (1475-55) Preliminary Amendment capturing, by an image capturing device optically coupled to the at least one imaging optical fiber (see paragraph 0038), image data based on the NADH fluorescence and the FAD fluorescence conveyed in at least one imaging optical fiber (see paragraphs 0039 and 0048); controlling the first light source and the image capturing device to capture the image data based on the NADH fluorescence (see paragraphs 0038 and 0064)  ; and controlling the second light source and the image capturing device to capture the image data based on the FAD fluorescence (see paragraphs 0038 and 0064). 

Regarding claim 13, Tunnell teaches The method of claim 11, further comprising optically coupling, by a first optical element, both light from the first light source and light from the second light source to the at least one excitation optical fiber (figure 1, optical switch, see paragraph 0038).

Regarding claim 16, Tunnell teaches The method of claim 11, wherein the at least one imaging optical fiber includes a fiber bundle having a substantially circular cross-section at the distal portion of the hollow probe (see paragraph 0051 and Fig. 1-2).

Regarding claim 20, Tunnell teaches The method of claim 11, wherein controlling the first light source and controlling the second light source includes alternating the first light source and the second light source ON and OFF such that the first light source and the second light source are not simultaneously ON (see paragraph 0061-0065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al. (US Pub No. US2012/0057145).

Regarding claim 2, The system of claim 1, wherein the first light source (nitrogen laser Figure 1, see paragraphs 0038 and 0048) is configured to emit 337 nm light, and wherein the second light source (dye laser Figure 1, see paragraphs 0038 and 0048) is configured to emit 473 nm light
However, he fails to explicitly teach that the first light source is configured to emit 375 nm light and the second light source is configured to emit 473 nm light. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to set the wavelength of the first light source to emit 375 nm light and the second light source to emit 473 nm light. By applicant own admission (“ In various embodiments, the wavelength or wavelengths of light emitted by the light sources 120, 122 may differ from the specific wavelengths illustrated in FIG. 1, as long as they excite NADH and FAD fluorescence.”  Paragraph 0048) , therefore the wavelength that Tunnell discloses is enough to excite NADH and FAD, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 12, The method of claim 11, wherein the first light source (Figure 1, see paragraphs 0038 and 0048) is configured to emit 375 nm light, and wherein the second light source (Figure 1, see paragraphs 0038 and 0048) is configured to emit 473 nm light.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to set the wavelength of the first light source to emit 375 nm light and the second light source to emit 473 nm light. By applicant own admission (“ In various embodiments, the wavelength or wavelengths of light emitted by the light sources 120, 122 may differ from the specific wavelengths illustrated in FIG. 1, as long as they excite NADH and FAD fluorescence.”  Paragraph 0048) , therefore the wavelength that Tunnell discloses is enough to excite NADH and FAD, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 4, 7, 8, 10, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al. (US Pub No. US2012/0057145) in the view of Amirana et al. (US Pub No. US2013/0079645) and in the view of Xu et al. (“Imaging the Redox States of Human Breast Cancer Core Biopsy”, cited in the IDS).

Regarding claim 4, Tunnell teaches The system of claim 3, however, he fails to explicitly teach wherein the first optical element is a dichroic short pass mirror that is angled forty-five degrees relative to the light from the first light source and relative to the light from the second light source.
Amirana, in the same field of endeavor in the subject of systems and methods for visualizing ablated tissue teaches the first optical element is a dichroic short pass mirror that is angled forty-five degrees relative to the light from the first light source and relative to the light from the second light source (see paragraph 0069 and figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnell to incorporate the teachings of Amirana to provide the first optical element is a dichroic short pass mirror that is angled forty-five degrees relative to the light from the first light source and relative to the light from the second light source. Doing so would direct the light from the light sources to the excitation optical fiber. By using the Dichroic short pass mirror the light band is highly transmitted below the cutoff wavelength and highly reflective above it.

Regarding claim 7, Tunnell teaches The system of claim 6, however, he fails to explicitly teach wherein the controller is further configured to diagnose breast cancer based on heterogeneity of the NADH fluorescence data across the substantially circular cross-section and heterogeneity of the FAD fluorescence data across the substantially circular cross-section and heterogeneity of the redox ratio across the substantially circular cross-section.
Xu in the same field of endeavor in the subject of Imaging the redox states of human breast cancer core biopsy teaches wherein the controller is further configured to diagnose breast cancer (see the Methods section paragraph 6) based on heterogeneity of the NADH fluorescence data across the substantially circular cross-section and heterogeneity of the FAD fluorescence data across the substantially circular cross-section and heterogeneity of the redox ratio across the substantially circular cross-section (see the Results and Discussion section).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnell to incorporate the teachings of Xu to provide controller is further configured to diagnose breast cancer based on heterogeneity of the NADH fluorescence data across the substantially circular cross-section and heterogeneity of the FAD fluorescence data across the substantially circular cross-section and heterogeneity of the redox ratio across the substantially circular cross-section. Doing so would increase the utility of the Tunnell device for additional applications, such as breast cancer diagnostics, as taught by Xu.

Regarding claim 8, Tunnell teaches The system of claim 1, however, her failed to explicitly teach wherein the controller is further configured to diagnose breast cancer based on the NADH fluorescence data and the FAD fluorescence data while the hollow probe is within the body of the person. Instead, Tunnell is directed towards using NADH and FAD detection for diagnosing skin cancer (par. 0004).
Xu in the same field of endeavor in the subject of Imaging the redox states of human breast cancer core biopsy teaches the controller is further configured to diagnose breast cancer based on the NADH fluorescence data and the FAD fluorescence data (see the Methods section and the Results and Discussion section, table 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnell to incorporate the teachings of Xu to provide the controller is further configured to diagnose breast cancer based on the NADH fluorescence data and the FAD fluorescence data. Doing so would increase the utility of the Tunnell device for additional applications, such as breast cancer diagnostics, as taught by Xu.

Regarding claim 10, Tunnell teaches The system of claim 1, Instead, hollow probe (as shown in Fig. 2, the fiber probe is small sized to access body tissues);
However, he fails to teach wherein further comprising a biopsy needle sized to hold the probe within the biopsy needle.
Xu in the same field of endeavor in the subject of Imaging the redox states of human breast cancer core biopsy teaches a biopsy needle (see the Methods section).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnel to incorporate the teachings of Xu to provide a biopsy needle. Doing so would enable the user to insert the needle that includes the probe inside the patient’s body to allow better imaging of the tissue of interest and real time diagnosis.

Regarding claim 14, Tunnell teaches The method of claim 13, however, he fails to explicitly teach wherein the first optical element is a dichroic short pass mirror that is angled forty-five degrees relative to the light from the first light source and relative to the light from the second light source.
Amirana in the same field of endeavor in the subject of systems and methods for visualizing ablated tissue teaches  the first optical element is a dichroic short pass mirror that is angled forty-five degrees relative to the light from the first light source and relative to the light from the second light source (see paragraph 0069 and figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnell to incorporate the teachings of Amirana to provide the first optical element is a dichroic short pass mirror that is angled forty-five degrees relative to the light from the first light source and relative to the light from the second light source. Doing so would direct the light from the light sources to the excitation optical fiber. By using the Dichroic short pass mirror the light band is highly transmitted below the cutoff wavelength and highly reflective above it.

Regarding claim 17, Tunnell teaches The method of claim 16, however, he fails to explicitly teach further comprising diagnosing breast cancer based on heterogeneity of the NADH fluorescence data across the substantially circular cross- section and heterogeneity of the FAD fluorescence data across the substantially circular cross- section and heterogeneity of the redox ratio across the substantially circular cross-section. 
Xu in the same field of endeavor in the subject of Imaging the redox states of human breast cancer core biopsy teaches diagnosing breast cancer (see the Methods section) based on heterogeneity of the NADH fluorescence data across the substantially circular cross- section and heterogeneity of the FAD fluorescence data across the substantially circular cross- section and heterogeneity of the redox ratio across the substantially circular cross-section (see the Results and Discussion section).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnell to incorporate the teachings of Xu to provide diagnosing breast cancer based on heterogeneity of the NADH fluorescence data across the substantially circular cross-section and heterogeneity of the FAD fluorescence data across the substantially circular cross-section and heterogeneity of the redox ratio across the substantially circular cross-section. Doing so would increase the utility of the Tunnell device for additional applications, such as breast cancer diagnostics, as taught by Xu.

Regarding claim 18, Tunnell teaches The method of claim 11, however, fails to explicitly teach diagnosing breast cancer based on the NADH fluorescence and the FAD fluorescence while the hollow probe is within the body of the person. Instead, Tunnell is directed towards using NADH and FAD detection for diagnosing skin cancer (par. 0004).
Xu in the same field of endeavor in the subject of imaging the redox states of human breast cancer core biopsy teaches diagnosing breast cancer based on the NADH fluorescence and the FAD fluorescence while the hollow probe is within the body of the person. (see the Methods section and the Results and Discussion section, table 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnell to incorporate the teachings of Xu to provide the diagnosing breast cancer based on the NADH fluorescence and the FAD fluorescence while the hollow probe is within the body of the person. Doing so would increase the utility of the Tunnell device for additional applications, such as breast cancer diagnostics, as taught by Xu
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al. (US Pub No. US2012/0057145) in the view of Bremmer et al. (“Non-contact spectroscopic determination of large blood volume fractions in turbid media”).

Regarding claim 5, Tunnell teaches The system of claim 1, wherein the at least one excitation optical fiber includes a plurality of excitation optical fibers (see paragraph 0040), wherein the plurality of excitation optical fibers entirely surrounds all of the at least one imaging optical fiber at a distal portion of the hollow probe.
However, Tunnell fails to explicitly teach wherein the plurality of excitation optical fibers entirely surrounds all of the at least one imaging optical fiber at a distal portion of the hollow probe.
Bremmer in the same field of endeavor in the subject of optical probes teaches wherein the plurality of excitation optical fibers entirely surrounds all of the at least one imaging optical fiber at a distal portion of the hollow probe (see Methods, section 2.1. and Figure 1).
[AltContent: rect]
    PNG
    media_image1.png
    421
    500
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnell to incorporate the teachings of Bremmer to provide plurality of excitation optical fibers entirely surrounds all of the at least one imaging optical fiber at a distal portion of the hollow probe. Doing so would result in covering more surface area, less processing time, and less signal noise. 


Regarding claim 15, Tunnell teaches The method of claim 11, wherein the at least one excitation optical fiber includes a plurality of excitation optical fibers (see paragraph 0040), wherein the plurality of excitation optical fibers entirely surrounds all of the at least one imaging optical fiber at a distal portion of the hollow probe.
However, Tunnell fails to explicitly teach wherein the plurality of excitation optical fibers entirely surrounds all of the at least one imaging optical fiber at a distal portion of the hollow probe.
Bremmer in the same field of endeavor in the subject of optical probes teaches wherein the plurality of excitation optical fibers entirely surrounds all of the at least one imaging optical fiber at a distal portion of the hollow probe (see Methods, section 2.1. and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnell to incorporate the teachings of Bremmer to provide plurality of excitation optical fibers entirely surrounds all of the at least one imaging optical fiber at a distal portion of the hollow probe. Doing so would result in covering more surface area, less processing time, and less signal noise. 


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al. (US Pub No. US2012/0057145) in the view of Amirana et al. (US Pub No. US2013/0079645) and in further view of Sepehr et al. (Optical imaging of tissue mitochondrial redox state in intact rat lungs in two models of pulmonary oxidative stress).

Regarding claim 9, Tunnell teaches The system of claim 1, however, he fails to explicitly teach wherein the image capturing device utilizes an exposure time that does not saturate the NADH fluorescence data or the FAD fluorescence data over a measurement range of interest.
Sepehr in the same field of endeavor in the subject of optical imaging of tissue teaches image capturing device utilizes an exposure time that does not saturate the NADH fluorescence data or the FAD fluorescence data over a measurement range of interest (see section 2.5. Cryoimager).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnell to incorporate the teachings of Sepehr to provide an image capturing device utilizes an exposure time that does not saturate the NADH fluorescence data or the FAD fluorescence data over a measurement range of interest. Doing so would increase the accuracy of the process of data collection by imaging the whole region of interest over a predetermined time (Sepehr, section 2.5. Cryoimager).

Regarding claim 19, Tunnell teaches The method of claim 11, however, he failed to explicitly teach calibrating an exposure time of the image capturing device that does not saturate the NADH fluorescence data intensities or the FAD fluorescence data intensities over a measurement range of interest 
Sepehr in the same field of endeavor in the subject of optical imaging of tissue teaches calibrating an exposure time of the image capturing device that does not saturate the NADH fluorescence data intensities or the FAD fluorescence data intensities over a measurement range of interest (see section 2.5. Cryoimager). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tunnell to incorporate the teachings of Sepehr to provide calibrating an exposure time of the image capturing device that does not saturate the NADH fluorescence data intensities or the FAD fluorescence data intensities over a measurement range of interest. Doing so would increase the accuracy of the process of data collection by imaging the whole region of interest over a predetermined time (Sepehr, section 2.5. Cryoimager)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. US2010/0330611, to Smith, Multimodal spectroscopic systems and methods for classifying tissues. 
US Pub No. US2004/0186382, to Modell et al., Spectral volume microprobe arrays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793